  Case 19-31961        Doc 29     Filed 03/06/20 Entered 03/06/20 20:36:35           Desc Main
                                    Document     Page 1 of 7


                    UNITED STATES BANKRUPTCY COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                              )                Chapter 7
                                    )
HELEN I. LEVINSON                   )                Bankruptcy No. 19-31961
                                    )
                     Debtor.        )                Honorable Timothy A. Barnes
___________________________________ )

                                    NOTICE OF HEARING

To:      Helen I Levinson, 220 Dobson Street, Skokie, Illinois 60077
         Richard N. Golding, The Golding Law Offices, P.C., The Boyce Building, 500 N.
         Dearborn Street, Second Floor, Chicago, IL 60654*
         Patrick S. Layng, Office of the United States Trustee, 219 South Dearborn Street, Suite
         873, Chicago, IL 60604*

PLEASE TAKE NOTICE that on Wednesday, March 18, 2020, at 10:00 a.m., we will appear
before the Honorable Timothy A. Barnes or such other Judge as may be presiding in that Judge’s
stead, in Courtroom 744, Everett McKinley Dirksen United States Courthouse, 219 South
Dearborn Street, Chicago, IL 60604, and present our OBJECTION TO DEBTOR’S CLAIMED
EXEMPTIONS IN WEDDING AND ENGAGEMENT RINGS, a copy of which is attached
hereto and served upon you herewith.

Date: March 6, 2020.                  By: /s/ David P. Leibowitz______
                                              Not individually, but as the Chapter 7 Trustee of the
                                              Debtor’s Estate

                                 CERTIFICATE OF SERVICE

On March 6, 2020, the undersigned certifies that on this date, he caused a copy of the above notice
and the document referred to therein to be served upon each person shown on the service list above
by United States Mail, with postage prepaid, at Chicago, Illinois. Those marked with an * were
served via Court’s ECF System.
                                              _/s/ David P. Leibowitz


David P. Leibowitz (ARDC # 1612271)
Law Offices of David P. Leibowitz, LLC
53 W. Jackson Boulevard, Suite 1115
Chicago, IL 60604
312.662.5750
dleibowitz@lodpl.com
  Case 19-31961        Doc 29     Filed 03/06/20 Entered 03/06/20 20:36:35            Desc Main
                                    Document     Page 2 of 7


                    UNITED STATES BANKRUPTCY COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                              )                 Chapter 7
                                    )
HELEN I. LEVINSON                   )                 Bankruptcy No. 19-31961
                                    )
                     Debtor.        )                 Honorable Timothy A. Barnes
___________________________________ )


                  OBJECTION TO DEBTOR’S CLAIMED EXEMPTIONS
                      IN WEDDING AND ENGAGEMENT RINGS

         David P. Leibowitz (“Trustee”), not individually, but as the chapter 7 trustee of the

bankruptcy estate of Helen I. Levinson (“Debtor”), hereby submits this Objection to her claimed

exemptions, as set forth below. In support of this Objection, the Trustee states the following:

                                           JURISDICTION

         1.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334 and venue

is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.     By Local Rule 40.3.1(a) of the United States District Court for the Northern District

of Illinois, the District Court has referred all bankruptcy cases to the Bankruptcy Court for initial

determination, as permitted by 28 U.S.C. § 157(a).

         3.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

                           FACTUAL AND PROCEDURAL BACKGROUND

         4.     Debtor filed a voluntary petition for relief under chapter 7 of the Bankruptcy Code

on November 8, 2019 (“Petition Date”).

         5.     David P. Leibowitz is the duly appointed, qualified, and acting chapter 7 trustee in

this case.
  Case 19-31961        Doc 29    Filed 03/06/20 Entered 03/06/20 20:36:35            Desc Main
                                   Document     Page 3 of 7


       6.       On the Petition Date, Debtor filed her Schedule A/B and Schedule C. As relevant

herein, the Debtor listed ownership of: “Costume jewelry, rings, necklaces earrings. Engagement

and wedding ring.” She listed the value of these items at $7,500.00 and exempted them in the

amount of $4,000 pursuant to the wild card exemption of 735 ILCS 5/12-1001(b). (Docket no. 1

at pages 12 and 16).

       7.       The Trustee has taken possession of only the Debtor’s diamond engagement ring,

approximately 2 carats, set in white gold.

       8.       The Trustee’s jeweler has valued the ring at approximately $7,500.

       9.       On February 6, 2020, Debtor amended Schedules A/B and C (Docket no. 19), at

which time the Debtor listed the following items of jewelry:

             a. “Costume jewelry: rings, necklaces, earrings, bracelets, watch.” Value “unknown”

             b. “Wedding ring. Valuation provided by Trustee.” $1000

             c. “Engagement ring. Valuation provided by Trustee.” $7,500.00

             d. “Apple watch.” Value “unknown”

       10.      Debtor now claims that the wedding ring and engagement ring are fully exempt,

checking the box “100% of fair market value, up to any applicable statutory limit” pursuant to 735

ILCS 5/12-1001(a) and also (as to the engagement ring) 735 ILCS 5/12-1001(b).

       11.      The Trustee objects to the claimed exemptions to the extent that: (a) the Debtor

asserts a wild card exemption in excess of $4,000 and (b) the Debtor asserts an exemption in the

wedding ring and engagement ring pursuant to 735 ILCS 5/12-1001(a), inasmuch as a wedding

ring and a 2 carat diamond engagement ring are not “necessary wearing apparel” within the

meaning of Illinois law.
    Case 19-31961         Doc 29       Filed 03/06/20 Entered 03/06/20 20:36:35                     Desc Main
                                         Document     Page 4 of 7


                                              REQUESTED RELIEF

         12.      The Trustee requests that the Court enter an order: (a) disallowing the claimed

exemptions under 735 ILCS 5/12-1001(a) applied to the rings, as set forth above; (b) disallowing

the claimed wild card exemption pursuant to the check-box of “100% of fair market value up to

any applicable statutory limit” to the extent that it seeks to exempt any amount in excess of $4,000;

and (c) requiring Debtor to file an amended schedule of property claimed as exempt within 14 days

after the entry of an order on this objection.

                                        BASIS FOR REQUESTED RELIEF

         13.      To determine whether to object to a debtor’s list of exemptions, a chapter 7 trustee

need only evaluate “the description of the [asset]... in which [the Debtor]... claimed the exempt

interest[s]; the Code provisions governing the claimed exemptions; and the amounts [the Debtor]

... listed in the column [on Schedule C] titled “value of claimed exemption.” Schwab v. Reilly,

130 S. Ct. 2652, 2663 (2010).

         14.      Upon the timely objection of the Trustee, it is appropriate for the Court to disallow

any claim of exemption which is unauthorized by applicable law.

         15.      While a wedding ring or an engagement ring may be considered “wearing apparel”

(though the official schedule A/B lists “wedding rings” and “engagement rings” as examples of

“jewelry,” rather than “clothes”), neither a wedding ring nor a diamond engagement ring

constitutes “necessary wearing apparel.”

         16.      For wearing apparel to be “necessary,” that wearing apparel must be a requirement

for a Debtor’s future objective well-being. 1



1
  Though “necessary” is subject to a few definitions, the operative one now means “being essential, indispensable, or
requisite,” https://www.dictionary.com/browse/necessary?s=t, accessed 3/5/2020, or “absolutely needed, required,”
https://www.merriam-webster.com/dictionary/necessary, accessed 3/5/2020.
  Case 19-31961        Doc 29    Filed 03/06/20 Entered 03/06/20 20:36:35            Desc Main
                                   Document     Page 5 of 7


       17.     As the legislature exempted “necessary” wearing apparel, but not all wearing

apparel, it naturally follows that certain wearing apparel would not be “necessary.” (See also In re

Robinson, 811 F.3d 267 (7th Cir. 2016) at fn. 10: “[T]here also is no merit to the argument that the

term ‘necessary’ applies to all of the terms in subsection (a) as opposed to simply ‘wearing

apparel.’ Although ‘necessary’ certainly could be applied to the terms ‘wearing apparel,’ ‘bible,’

and ‘school books,’ it would be difficult to say that any ‘family pictures’ could be considered a

necessity.”)

       18.     It does not appear that Helen Levinson wears her diamond engagement ring, or

even her diamond wedding ring, on a daily basis. She did not wear them at the 341 meeting of

creditors.

       19.     This distinguishes the matter at hand from In re: Deacon, 27 F.Supp.296 (S.D. IL,

1939), in which, on review of the findings of a referee in bankruptcy, the District Court found

“necessary wearing apparel” to include a watch, consistory ring, and diamond shirt stud; in

Deacon, the bankrupt individual wore them “upon [his person] from the date of their purchase to

date of bankruptcy.”

       20.     The Court’s decision in In re Medina, Case No. 17-18090 (Bankr. N.D.Ill.

November 20, 2017) (Judge Schmetterer), should not be followed. After effectively articulating

the respective parties’ positions, the Court in Medina caromed through history to observe that

wedding rings are well-known and more-or-less customary, and asserted, without citation, that

“the debtor is entitled to participate in and publicly demonstrate her participation in a custom so

commonly associated with matrimony.”

       21.     The Medina court declined to engage, whatsoever, with the significance of the word

“necessary.” (The Court’s observation, en passant, that Donald Trump did not wear a wedding
  Case 19-31961       Doc 29      Filed 03/06/20 Entered 03/06/20 20:36:35               Desc Main
                                    Document     Page 6 of 7


ring on the campaign trail actually suggests that wedding rings are not, of course, necessary

wearing apparel.) A wedding ring is not essential, indispensable, requisite, absolutely needed, or

required for anybody; no matter the strength of the love binding two people, a little gold circle

around the finger is not necessary for that love, under any stretch of the imagination.

       22.     While a marriage is not entered into lightly, it is implausible that the Illinois General

Assembly would intend to give a debtor the opportunity to shield limitless assets from creditors,

potentially measuring into the tens of thousands of dollars, by allowing an exemption in “necessary

wearing apparel.”

       23.     Just as the Seventh Circuit agrees that the plain wording of 735 ILCS 5/12-1001(a)

limits the exemption in a religious text to “one ‘bible’,” Robinson, 811 F.3d at 270, so too must

the plain wording of the statute only exempt “necessary” wearing apparel.

       24.     In addition, the purported “100% fair market value exemption” claimed by Debtor

under the wild card is improper. The Illinois Compiled Statutes explicitly place a dollar limit of

$4,000 for the wild card exemption.

       25.     The Court should determine that neither the engagement ring nor the wedding ring

constitutes “necessary wearing apparel” within the purview of the Illinois statute and disallow the

exemption claimed thereunder, as well as any wild card exemption in excess of $4,000.

                                              NOTICE

       26.     Notice of this Objection and the hearing on this Objection was provided to the

Debtor, her counsel, the Office of the United States Trustee, and all parties that have requested or

receive notice through CM/ECF. In light of the nature of the relief requested, the Trustee requests

that this Court find the notice provided for herein sufficient under the circumstances and waive

and dispense with any further notice requirements.
 Case 19-31961      Doc 29     Filed 03/06/20 Entered 03/06/20 20:36:35           Desc Main
                                 Document     Page 7 of 7


      WHEREFORE, the Trustee requests that the Court enter an order:

       (a)   Sustaining his objection to the 735 ILCS 5/12-1001(a) exemption as applied to the

             “wedding ring” and the “engagement ring;”

       (b)   Limiting Debtor’s wild card exemption to $4,000;

      (b)    Requiring the Debtor to file an amended schedule of property claimed as exempt

             within 14 days after the entry of an order on this objection; and

      (c)    Granting such further relief that the Court deems just and proper.

                                           Respectfully submitted,

                                           /s/ David P. Leibowitz
                                           Not individually, but as the Chapter 7 Trustee of the
                                           Debtor’ Estate


David P. Leibowitz (ARDC # 1612271)
Law Offices of David P. Leibowitz, LLC
53 W. Jackson Boulevard, Suite 1115
Chicago, IL 60604
312.662.5750
dleibowitz@lodp.com
